ORIGINAL                                    02/08/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANE ILED
                                                            Case Number: PR 22-0004


                                       PR 22-0004                           FEB 0 8 2022
                                                                          Bowen Greenwood
                                                                        Clerk of Suprerne
                                                                                          Court
                                                                           State of INAnntana

 IN RE PETITION OF DANIELLE S. VUKONICH
 FOR REINSTATEMENT TO ACTIVE STATUS                                       ORDER
 IN THE BAR OF MONTANA



       Danielle S. Vukonich has petitioned this Court for reinstatement to active status in
the State Bar of Montana. The petition indicates that Vukonich voluntarily chose inactive
status on July 8, 2015. It is the Court's practice in such cases, given the amount of time
since Vukonich has been on active status, to require a character and fitness review and the
completion of continuing education. Therefore,
       IT IS HEREBY ORDERED that Petitioner shall submit to an investigation
conducted by the Commission on Character and Fitness, which, in its discretion, may be a
limited investigation. Petitioner shall comply with the character and fitness process and
timely produce information and documentation as requested by the Commission. The
Commission will investigate Petitioner's character and fitness in accordance with the Rules
of Procedure of the Commission on Character and Fitness. The Commission will advise
the Court whether the Petitioner has been certified, conditionally certified, or denied
certification. If the Commission denies certification, the Commission will issue written
findings of fact, conclusions of law, and a decision pursuant to Section 5(c)(6) of the
Rules of Procedure of the Commission on Character and Fitness. If the Petitioner is
certified or conditionally certified by the Commission on Character and Fitness, the
Petitioner shall be admitted to the active practice of law in Montana upon payment of
appropriate dues and fees and penalties to the State Bar of Montana.
       IT IS FURTHER ORDERED that, if admitted, within six months of admission to
the active practice of law, Petitioner shall submit to the Board of Continuing Legal
Education, P.O. Box 577, Helena, MT 59624, proof of attendance at thirty hours of
approved Continuing Legal Education to be credited to the time Petitioner was on inactive
status. This may include approved credits previously obtained by Petitioner during the last
two years, if any.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this         day of February, 2022.



                                                               Chief Justice




                                                         6/13:>



                                                                ftlJus      iL




                                              2